DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the application filed on 04/17/2020.  
The claims 3-7, 10-19, 22-29, 33-36, 40-48 and 54-58 have been canceled by the Applicant. 

Claim Rejections – 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 8-9, 20-21, 30-32, 37-39 and 49-54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SAMSUNG, "Enhancement of LCP for Supporting Multiple Numerologies in NR",  3GPP TSG RAN WG2 R2-166469 , hereafter “Samsung”.

Regarding claim 1 Samsung discloses a method for data transmission, comprising:
receiving, by a terminal device see section 3 “Figure 3” illustrates the UE receiving an UL grant from the base station 5g-NB, N pieces of uplink authorization information sent by a network device, the N pieces of uplink authorization information being used to indicate N uplink resources section 1 “we consider the case where several slices share common radio resources for higher radio resource utilization. Moreover, we assume that each (or some) of the slices uses different numerologies, for example, slices S1 and S2 use numerologies N1 and N2, respectively. On the basis of such a scenario, we focus on a UL scheduling issue, that is, how a UE that currently has UL traffic of different slices”, any two uplink resources among the N uplink resources being at least partially overlapped section 1 “several slices share common radio resources” given that S1 and S2 share radio resources of time-frequency domain this is equivalent to at least partial overlap in uplink resources, the values of at least one attribute respectively corresponding to the any two uplink resources among the N uplink resources being different, and N being a positive integer greater than 1 section 3 “Figure 3” illustrates that data of different services (service type B and type C) indicate different priority processes in each uplink grant information which equivalent to the terminal device receiving N uplink grant information sent by the network device, any two uplink resources in N uplink resources have different attribute values”; and 
processing, by the terminal device, the N pieces of uplink authorization information according to priorities of the at least one attribute respectively corresponding to the N uplink resources section 3 “Figure 3” illustrates when allocating UL grant, the eNB indicates the service that has the highest priority for this UL grant. Note that the service with the highest priority may depend on the numerology of the allocated UL resource, the first processing method, the Logical Channel Prioritization process of NR supports priority division of different services for a specific basic parameter, that is logical channel priority on the basis of the basic parameter implemented by RRC and UL scheduling on the basis of different priorities.
Regarding claim 2 Samsung discloses wherein the at least one attribute respectively corresponding to the N uplink resources comprises and only comprises a first attribute section 2 “The UE only puts the UL traffic of S1 into the allocated resource with N1”. For a dedicated radio resource used by a slice using only N1 it could receive any configuration information indicating only one parameter to be considered, 
the values of the first attribute respectively corresponding to at least two uplink resources among the N uplink resources are different section 2 “The slices, S1 and S2, mainly use different numerologies, N1 and N2, respectively. This does not preclude that S1 (S2) can be transmitted on N2 (N1)”, 
the priorities of the at least one attribute respectively corresponding to the N uplink resources are priorities of the values of the first attribute respectively corresponding to the N uplink resources section 3 “when allocating UL grant, the eNB indicates the service that has the highest priority for this UL grant”, and 
processing, by the terminal device, the N pieces of uplink authorization information according to the priorities of the at least one attribute respectively corresponding to the N uplink resources comprises: processing, by the terminal device, the N pieces of uplink authorization information according to the priorities of the values of the first attribute respectively corresponding to the N uplink resources section 3 “when allocating UL grant, the eNB indicates the service that has the highest priority for this UL grant. Note that the service with the highest priority may depend on the numerology of the allocated UL resource”.  
Regarding claim 8 Samsung discloses wherein processing, by the terminal device, the N pieces of uplink authorization information according to the priorities of the values of the first attribute respectively corresponding to the N uplink resources comprises:  -3- 133861-8064.US01/147932367.1Application Number: Not Yet AssignedDocket No. 133861-8064.US01 
Preliminary Amendment determining, by the terminal device, O pieces of uplink authorization information from the N pieces of uplink authorization information according to the priorities of the values of the first attribute respectively corresponding to the N uplink resources, O being a positive integer, and O being smaller than N; and sending, by the terminal device, uplink data to the network device according to the O pieces of uplink authorization information section 3 “The UE has a default priority among services. In addition, when allocating UL grant, the eNB indicates the service that has the highest priority for this UL grant. Note that the service with the .  Figure 3 illustrates how the UE has a predetermined established priority for its services and the base station can dynamically change it by indicating one service having the highest priority and it also might depend on the numerology of the allocated resource. 
Regarding claim 9 Samsung discloses wherein at least one attribute respectively corresponding to the N uplink resources comprises a second attribute and a third attribute, the values of the second attribute respectively corresponding to at least two uplink resources among the N uplink resources are different, the values of the third attribute respectively corresponding to at least two uplink resources among the N uplink resources are different section 2 “The slices, S1 and S2, mainly use different numerologies, N1 and N2, respectively. This does not preclude that S1 (S2) can be transmitted on N2 (N1). S1 and S2 share common radio resources (i.e., time and frequency resources). A UE can use multiple slices simultaneously. One slice either uses dedicated radio resources or shares radio resources with other slices. Radio resources with different numerologies can be assigned to a UE to support multiple slices” Samsung discloses a dynamic configuration of assigned resources supporting multiple numerologies designed in a way that a variety of services with different technical requirements will be supported in a single framework therefore the Logical Channel Prioritization procedure can be modified to accommodate one or more parameters or configuration information to be processed in any order being designed by default or indicated by the eNB, and 
processing, by the terminal device, the N pieces of uplink authorization information according to the priorities of the at least one attribute respectively corresponding to the N uplink resources comprises: processing, by the terminal device, the N pieces of uplink authorization information sequentially according to the priorities of the values of the second attribute respectively corresponding to the N uplink resources and the priorities of the values of the third attribute respectively corresponding to the N uplink resources section 3 “The UE has a default priority among services. In addition, when allocating UL grant, the eNB indicates the service that has the highest priority for this UL grant. Note that the service with the highest priority may depend on the numerology of the allocated UL resource”.  See “Figure 3”.  
  Regarding claim 20 Samsung discloses wherein the priority of the second attribute is higher than that of the third attribute, and processing, by the terminal device, the N pieces of uplink authorization information sequentially according to the priorities of the values of the second attribute respectively corresponding to the N uplink resources and the priorities of the values of the third attribute respectively corresponding to the N uplink resources comprises: 
determining, by the terminal device, M pieces of uplink authorization information from the N pieces of uplink authorization information according to the priorities of the values of the second attribute respectively corresponding to the N uplink resources, M being a positive integer greater than 1, and M being smaller than N; determining, by the terminal device, K pieces of uplink authorization information from -4-133861-8064.US01/147932367.1Application Number: Not Yet AssignedDocket No. 133861-8064.US01the M pieces of uplink authorization information according to the priorities of the values of the third attribute respectively corresponding to M uplink resources in one-to-one correspondence to the M pieces of uplink authorization information, the values of the third attribute respectively corresponding to at least two uplink resources among the M uplink resources being different, K being a positive integer, and K being smaller than M section 3 “The UE has a default priority among services. In addition, when allocating UL grant, the eNB indicates the service that has the highest priority for this UL grant. Note that the service with the highest priority may depend on the numerology of the allocated UL resource”.  Figure 3 illustrates how the UE has a predetermined established priority for its services and the base station can dynamically change it. The eNB sends multiple indications that amend the previous priority established, this dynamically changing configuration of assigned resources can modify a variety of services with different technical requirements, e.g. QoS in terms of latency, see Table 1; and 
sending, by the terminal device, the uplink data to the network device according to the K pieces of uplink authorization information section 3 “UL traffic of a certain service that has stringent latency requirement is allowed to transmit multiple times within a pre-defined deadline using the resources with different numerologies”.  
Regarding claim 21 Samsung discloses wherein the method further comprises: 
receiving, by the terminal device, the priorities of the at least one attribute respectively corresponding to the multiple uplink resources sent by the network device section 3 “when allocating UL grant, the eNB indicates the service that has the highest priority for this UL grant”, see “Figure 3”.  
Regarding claim 31 the limitations of claim 31 are rejected in the same manner as analyzed above with respect to claim 2.
Regarding claim 32 Samsung discloses wherein the first attribute is a Transmission Time Interval (TTI) length, or a basic numerology section 3 “The slices, S1 and S2, mainly use different numerologies, N1 and N2, respectively”, or a time interval from an uplink authorization resource to an uplink resource, or a Semi-Persistent Scheduling (SPS) configuration, or a Radio Network Temporary Identity (RNTI). The claim list features in the alternative form. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the second alternative.
Regarding claims 37-38 the limitations of claims 37-38, respectively, are rejected in the same manner as analyzed above with respect to claims 8-9, respectively.
Regarding claim 39 Samsung wherein the second attribute is a Transmission Time Interval (TTI) length, and the third attribute is a basic numerology section 2 “since different numerologies have different TTI lengths and processing times, they show different HARQ timelines (i.e., from initial transmission to ACK/NACK to retransmission), as illustrated in Fig. 1”, “Figure 2”, Samsung discloses a dynamic configuration of assigned resources supporting multiple numerologies designed in a way that a variety of services with different technical requirements will be supported in a single framework therefore the Logical Channel Prioritization procedure can be modified , or 
the second attribute is a Transmission Time Interval (TTI) length, and the third attribute is a time interval from a uplink authorization resource to an uplink resource, or 
the second attribute is a Transmission Time Interval (TTI) length, and the third attribute is a Semi-Persistent Scheduling (SPS) configuration, or 
the second attribute is a Transmission Time Interval (TTI) length, and the third attribute is a Radio Network Temporary Identity (RNTI), or 
the second attribute is a basic numerology, and the third attribute is a time interval from an uplink authorization resource to an uplink resource, or 
the second attribute is a basic numerology, and the third attribute is a Semi-Persistent Scheduling (SPS) configuration, or 
the second attribute is a basic numerology, and the third attribute is a Radio Network Temporary Identity (RNTI), or 
the second attribute is a time interval from an uplink authorization resource to an uplink resource, and the third attribute is a Semi-Persistent Scheduling (SPS) configuration, or 
the second attribute is a time interval from an uplink authorization resource to an uplink resource, and the third attribute is a Radio Network Temporary Identity (RNTI), or 
the second attribute is a Semi-Persistent Scheduling (SPS) configuration, and the third attribute is a Radio Network Temporary Identity (RNTI). The claim list features in the alternative form. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the second alternative.
Regarding claims 49-50 the limitations of claims 49-50, respectively, are rejected in the same manner as analyzed above with respect to claims 20-21, respectively.
Regarding claim 51 Samsung wherein the priorities of the at least one attribute respectively corresponding to the multiple uplink resources are carried in Radio Resource Control (RRC) signaling section 2 “The LCP procedure in NR supports prioritization among different services for a specific numerology. In other words, numerology-specific logical channel priorities are defined by RRC” .  
Regarding claim 52 Samsung wherein the priorities of the at least one attribute respectively corresponding to the multiple uplink resources are carried in Media Access Control (MAC) signaling section 2 “The MAC entity shall allocate resources to the logical channels”.  
Regarding claim 53 Samsung wherein the priorities of the at least one attribute respectively corresponding to the multiple uplink resources are carried in Downlink Control information (DCI) signaling section 1 “On the basis of such a scenario, we focus on a UL scheduling issue, that is, how a UE that currently has UL traffic of different slices in its buffer performs transmission. Note that the same issue 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raul Rivas whose telephone number is (571)270-5590.  The examiner can normally be reached on Monday - Friday from 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a 

/RR/
Examiner, Art Unit 2471


/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471